Title: From John Quincy Adams to Thomas Boylston Adams, 2 April 1816
From: Adams, John Quincy
To: Adams, Thomas Boylston


				53.
					My Dear Brother.
					Ealing 2. April 1816.
				
				To acknowledge in their order the Letters that I have received from you, since my last of 22. January, I am first to mention a short one of 1. December, which was delivered to me, by Mr Tarbell—And I mention it particularly, because it contains an erroneous position, that the Aliens and Post–Office Laws of this Country, do not allow the conveyance of Letters by private hands—There have been Laws to that effect, but even while they were in force, they could not apply to Letters addressed to a foreign Minister accredited to this Government—No Letter directed to me was ever taken from any person bearing it, and if there had been, I should by application to the proper Department have obtained satisfaction for it, as a trespass upon the rights to which I am entitled by my situation—Sometimes by mistake, and unnecessarily, persons charged with Letters and Packets for me, have put them into the Post–Office, and then they come with a fleecing charge of Postage, which I am obliged to pay; but if they had ever been required by a public officer, to forward any thing by the Post, I should have refused to pay the Postage, and demanded the Packets or Letters as my property—But I understand that the Law itself was altered, the last Session of Parliament, and that any Letters may be carried by private passengers, gratuitously.Mr and Mrs Tarbell have been several weeks in London, and we have had the pleasure of seeing them there and here—They are to leave the City, with several others of our Countrymen, upon a tour to France, this day.I have already informed you of the receipt of the other Letters brought by Mr Tarbell—The New Packet, Captain Bronson has since then arrived at Liverpool, and brought your Numbers 10 and 11. of various dates in January and down to 2. February together with your account of the agency of my Affairs to the close of the last year—my remarks upon which I reserve for a future occasion.Mr Martin Carroll, I am afraid will prove such a debtor, as that nephew of President Wheelock’s, I forget his name, to whom as you remember, I once rendered a similar service at the Hague, and who to this hour has never, either repaid the money, or thanked me for the Obligation. I hope you will give me better tidings of Mr Frederic Pursh, from whom I have sent you three promissory Notes, for money lent him to enable him to return with his family to America.In my Letter of 22. January last, was enclosed an order upon the Commissioner of loans at Boston, to deliver to you, all Certificates of United States Stock standing in my name on the Books there, and to pay you the dividends. I also requested you, if a Bank of the United States should be established, to subscribe to it in my name to the full amount of that Stock, and to draw upon me for the specie part of the payment.Last week I enclosed to Mr Gulian Ludlow of New–York a Certificate for 2153. Dollars 60 Cents, Six per Cent Stock of 1813. requesting him to have the same transferred to my name, and placed upon the Books at Boston. This will make up, all the Stock part of the Subscription to the Bank, which I authorized you to make—I have now seen an outline of the plan for a National Bank as the Bill was brought into the House of Representatives in Congress—Should it pass in that form the payment of the Subscriptions is to be in instalments, at the time of subscribing, and at 6. 12. and 18. Months—You will of course draw upon me, only for the sum payable in specie at the time of subscribing, that is, according to the proposed Bank–Law, and to the authority given you in my last, for 1500 Dollars—and afterwards again as the instalments become payable—I understand that when the New Packet sailed from Boston, there was a premium upon Bills of Exchange on London, which was likely to rise yet higher—You will take care when you draw not to lose the benefit of the current rate of Exchange—And I pray you not to depart from the Instructions already given you to invest immediately in Treasury Bills bearing interest, or in the 7 per Cent Stocks, all the dividends you shall receive upon these funds—And I now further request you, at the Commencement of every Quarter to vest in the same manner, the whole balance of mine that may be in your hands—If the 7 per Cents or Treasury Bills are above par, then vest the balances in 6 per Cents—And let me have a statement every Quarter, of the fulfilment of these directions—I sent also to Mr Ludlow an order in my favour for 163. Dollars 58 Cents, and he will receive one Quarter’s interest upon the Certificate of 2153—60 which I transmitted—I have directed him to hold this money, after deducting his charges subject to your drafts. You will therefore draw upon him for it, and place it in the same manner. Likewise I desire you to draw the Treasury Notes upon the quarter’s interest on the Stock that was at Philadelphia, and keep or place them in the same manner—In no case whatever, apply to any other purpose, any part of these balances, or of any of the dividends on the Stocks, that you shall receive.I am greatly concerned at learning the dangerous illness of our most affectionate and beloved mother. We shall wait in extreme anxiety to hear from her again—The latest accounts we have concerning hers, are nearly three weeks later than yours, and they are the most encouraging to our hopes. May the blessing of God, complete her recovery, and grant her yet many years of life, and usefulness and comfort.I congratulate you upon the birth of your third Son, and thank you for my share of the name you have given him. I pray, that he and all your other children may live to be the joy of their Parents, and to do honour to the names they bear.An old Philadelphia friend of your’s, Mr Richard McCall, is now the Navy–Agent, for the squadron of the United States in the Mediterranean, and Consul at Barcelona—I am in correspondence with him; and in one of his Letters, he mentions with friendly recollection his antient intimacy with you.My family here are all well, excepting George, whose health has been very infirm since his arrival in England. During a great part of the Winter he has been confined, and for the last fortnight he has been again obliged to intermit his attendance at school. At the same time his growth continues to be as rapid, as that of his brother John is slow. John now enjoys fine health and Spirits; and only longs to be in the navy. My time is still so completely absorbed that I have none left for the amusements or the Curiosities of this Country. We are at a distance from London, which I find inconvenient, but having passed the winter here, I do not incline to return with the fine Season to the noise and smoke of the Metropolis.—The Prince Regent, has just returned from Brighton, where he has been confined two Months with several successive severe fits of the gout. He has not yet held a levee, since his return—His daughter, the Princess Charlotte is to be married this day fortnight, to Prince Leopold of Saxe–Coburg—You will read much upon all these Subjects in America, upon which you must not implicitly rely.Ever affectionately your’s
				
					J. Q. Adams
				
				
			